






US_ACTIVE-107021435
-2-
US_ACTIVE-107021435


US_ACTIVE-107021435
US SEISMIC SYSTEMS, INC.


2012 STOCK PLAN


NOTICE OF NON-STATUTORY STOCK OPTION GRANT




«Optionee»:


You have been granted an option to purchase Common Stock of US Seismic Systems,
Inc. which will do business in California as USSI (the “Company”) as follows:
Date of Grant:    «GrantDate»
Exercise Price per Share:    «ExercisePrice»
Total Number of Shares Granted:    «NoofShares»
Total Exercise Price:    «TotalExercisePrice»
Type of Option:    Non-Statutory Stock Option
Expiration Date:    «ExpirDate»
Vesting Commencement Date:    «VestingCommencementDate»
Vesting/Exercise Schedule:
This Option may be exercised, in whole or in part, at any time or from time to
time after the Date of Grant. So long as your Continuous Service Status with the
Company continues, the Shares underlying this Option shall vest in accordance
with the following schedule:
________________________________________________________________________________________________________________________________.

Termination Period:
This Option may be exercised for ninety (90) days after termination of
Optionee's Continuous Service Status except as set out in Section 5 of the Stock
Option Agreement (but in no event later than the Expiration Date). Optionee is
responsible for keeping track of these exercise periods following termination
for any reason of his or her service relationship with the Company. The Company
is not obligated to provide further notice of such periods.

Transferability:
This Option may not be transferred.





--------------------------------------------------------------------------------




By your signature and the signature of the Company's representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the US Seismic Systems, Inc. 2012 Stock Plan (of which
you have been provided a copy; the “Plan”) and the attached Stock Option
Agreement, both of which are made a part of this document.
In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company's right to
terminate that relationship at any time, for any reason, with or without cause,
including Cause as defined under the Plan.


Dated: «GrantDate»    US SEISMIC SYSTEMS, INC.
which will do business in California as USSI




By:     
«Optionee»            Name: ________________
Title: ________________








-5-
US_ACTIVE-107021435
US_ACTIVE-107021435


US SEISMIC SYSTEMS, INC.


2012 STOCK PLAN


STOCK OPTION AGREEMENT




1.    Grant of Option. US Seismic Systems, Inc. which will do business in
California as USSI, a Delaware corporation (the “Company”), hereby grants to
«Optionee» (“Optionee”), an option (the “Option”) to purchase the total number
of shares of Common Stock (the “Shares”) set forth in the Notice of Stock Option
Grant (the “Notice”), at the exercise price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms, definitions and provisions of the
US Seismic Systems, Inc. 2012 Stock Plan (the “Plan”) adopted by the Company,
which is incorporated in this Agreement by reference. Unless otherwise defined
in this Agreement, the terms used in this Agreement shall have the meanings
defined in the Plan.
2.    Designation of Option. This Option is not intended to be an Incentive
Stock Option as defined in Section 422 of the Code but instead is intended to be
a Nonstatutory Stock Option.
3.    Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 9 of the Plan as follows:




--------------------------------------------------------------------------------




(a)    Right to Exercise.
(i)    This Option may not be exercised for a fraction of a share.
(ii)    In the event of Optionee's death, disability or other termination of
Continuous Service Status, the exercisability of the Option is governed by
Section 5 below, subject to the limitations contained in this Section 3.
(iii)    In no event may this Option be exercised after the Expiration Date of
the Option as set forth in the Notice.
(b)    Method of Exercise.
(i)    This Option shall be exercisable in whole or in part by execution and
delivery of the Early Exercise Notice and Restricted Stock Purchase Agreement
attached hereto as Exhibit A, the Exercise Notice and Restricted Stock Purchase
Agreement attached hereto as Exhibit B, or any other form of written notice
approved for such purpose by the Company which shall state Optionee's election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder's investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Plan Administrator in its discretion to constitute adequate
delivery. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by payment of the Exercise Price.
(ii)    As a condition to the exercise of this Option and to the issuance of the
Shares as further set forth in Section 10 of the Plan, Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the vesting or exercise of the Option, or disposition of
Shares, whether by withholding, direct payment to the Company, or otherwise and,
in that regard, acknowledges the provisions of Section 7 below.
(iii)    The Company is not obligated, and will have no liability for failure,
to issue or deliver any Shares upon exercise of the Option unless such issuance
or delivery would comply with the Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel. This Option
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board. As a condition
to the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by the Applicable
Laws. Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.
4.    Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:
(a)    cash or check;
(b)    cancellation of indebtedness;




--------------------------------------------------------------------------------




(c)    prior to the date, if any, upon which the Common Stock becomes a Listed
Security, by surrender of other shares of Common Stock of the Company that have
an aggregate Fair Market Value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised. In the case of
shares acquired directly or indirectly from the Company, such shares must have
been owned by Optionee for more than six (6) months on the date of surrender (or
such other period of time as is necessary to avoid the Company's incurring
adverse accounting charges); or
(d)    following the date, if any, upon which the Common Stock is a Listed
Security, and if the Company is at such time permitting “same day sale” cashless
brokered exercises, delivery of a properly executed exercise notice together
with irrevocable instructions to a broker participating in such cashless
brokered exercise program to deliver promptly to the Company the amount required
to pay the exercise price (and applicable withholding taxes).
5.    Termination of Relationship. Following the date of termination of
Optionee's Continuous Service Status for any reason (the “Termination Date”),
Optionee may exercise the Option only as set forth in the Notice and this
Section 5. To the extent that Optionee is not entitled to exercise this Option
as of the Termination Date, or if Optionee does not exercise this Option within
the Termination Period set forth in the Notice or the termination periods set
forth below, the Option shall terminate in its entirety. In no event may any
Option be exercised after the Expiration Date of the Option as set forth in the
Notice.
(a)    Termination. In the event of termination of Optionee's Continuous Service
Status other than as a result of Optionee's disability or death or for Cause,
Optionee may, to the extent Optionee is vested in the Option Shares at the date
of such termination (the “Termination Date”), exercise this Option during the
Termination Period set forth in the Notice. In the event of termination of
Optionee's Continuous Service Status for Cause, this Option shall expire
immediately upon termination thereof.
(b)    Other Terminations. In connection with any termination other than a
termination covered by Section 5(a), Optionee may exercise the Option only as
described below:
(i)    Termination upon Disability of Optionee. In the event of termination of
Optionee's Continuous Service Status as a result of Optionee's disability,
Optionee may, but only within one (1) year from the Termination Date, exercise
this Option to the extent Optionee was vested in the Option Shares as of such
Termination Date.
(ii)    Death of Optionee. In the event of the death of Optionee (a) during the
term of this Option and while an Employee or Consultant of the Company and
having been in Continuous Service Status since the date of grant of the Option,
or (b) within three (3) months after Optionee's Termination Date, the Option may
be exercised at any time within twelve (12) months following the date of death
by Optionee's estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent Optionee was vested in
the Option as of the Termination Date.
6.    Non-Transferability of Option. Except as otherwise set forth in the
Notice, this Option may not be transferred in any manner otherwise than by will
or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by him or her. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of
Optionee.
7.    Tax Matters. Below is a brief summary as of the date of this Option of
certain of the federal tax consequences of exercise of this Option and
disposition of the Shares under the laws in effect as of the Date of Grant. THIS
SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX




--------------------------------------------------------------------------------




ADVISER AS TO THE TAX CONSEQUENCES OF EXERCISING AN OPTION BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES ACQUIRED UPON EXERCISE OF THIS OPTION.
As the Option is a Nonstatutory Stock Option, there may be a regular federal
(and state) income tax liability upon the exercise of the Option. Optionee will
be treated as having received compensation income (taxable at ordinary income
tax rates) equal to the excess, if any, of the Fair Market Value of the Shares
on the date of exercise over the Exercise Price. If Optionee is an Employee, the
Company will be required to withhold from Optionee's compensation or collect
from Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise. If Shares issued
upon exercise of a Nonstatutory Stock Option are held for more than one (1)
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
8.    Lock-Up Agreement. In connection with the initial public offering of the
Company's securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company's securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering.
9.    Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof
(and has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to the Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail. The
Option, including the Plan, constitutes the entire agreement between Optionee
and the Company on the subject matter hereof and supersedes all proposals,
written or oral, and all other communications between the parties relating to
such subject matter.




[Signature Page Follows]


This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.




--------------------------------------------------------------------------------




Dated: «GrantDate»












«Optionee»


Address for Notice:


«Address»




US SEISMIC SYSTEMS, INC.
which will do business in California as USSI




By:



-1-
US_ACTIVE-107021435
US_ACTIVE-107021435
EXHIBIT A
US SEISMIC SYSTEMS, INC.
2012 STOCK PLAN
EARLY EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT
This Agreement (“Agreement”) is made as of ________, by and between US Seismic
Systems, Inc. which will do business in California as USSI, a Delaware
corporation (the “Company”), and «Optionee» (“Purchaser”). To the extent any
capitalized terms used in this Agreement are not defined, they shall have the
meaning ascribed to them in the Company's 2012 Stock Plan (the “Plan”).
1.    Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase _______________ shares
of the Common Stock (the “Shares”) of the Company under and pursuant to the Plan
and the Stock Option Agreement granted «GrantDate» (the “Option Agreement”). Of
these Shares, Purchaser has elected to purchase _______________ of those Shares
which have become vested as of the date hereof under the Vesting/Exercise
Schedule set forth in the Notice of Stock Option Grant (the “Vested Shares”) and
_____________ Shares which have not yet vested under such Vesting/Exercise
Schedule (the “Unvested Shares”). The purchase price for the Shares shall be
«ExercisePrice» per Share for a total purchase price of $______________. The
term “Shares” refers to the purchased Shares and all securities received in
replacement of the Shares or as stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser's ownership of the Shares.
2.    Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement in accordance with the provisions
of Section 3(b) of the Option Agreement. On such date, provided that all of the
conditions set forth in Section 10 of the Plan have been fulfilled, the Company
will deliver to Purchaser a certificate representing the Shares to be purchased
by Purchaser (which shall be issued in Purchaser's name) against payment of the
exercise price therefor by Purchaser by any method listed in Section 4 of the
Option Agreement, and the satisfaction of Purchaser's tax withholding
obligations pursuant to Section 3(b)(ii) of the Option Agreement.
3.    Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares




--------------------------------------------------------------------------------




while the Shares are subject to the Company's Repurchase Option (as defined
below). After any Shares have been released from such Repurchase Option,
Purchaser shall not assign, encumber or dispose of any interest in such Shares
except in compliance with the provisions below and applicable securities laws.
(a)    Repurchase Option.
(i)    In the event of the voluntary or involuntary termination of Purchaser's
Continuous Service Status with the Company for any reason (including death or
disability), with or without cause (including without limitation Cause), the
Company shall upon the date of such termination (the “Termination Date”) have an
irrevocable, exclusive option (the “Repurchase Option”) for a period of ninety
(90) days from such date to repurchase all or any portion of the Shares held by
Purchaser as of the Termination Date which have not yet been released from the
Company's Repurchase Option at the original purchase price per Share specified
in Section 1 (adjusted for any stock splits, stock dividends and the like).
(ii)    Unless the Company notifies Purchaser within ninety (90) days from the
date of termination of Purchaser's Continuous Service Status that it does not
intend to exercise its Repurchase Option with respect to some or all of the
Shares, the Repurchase Option shall be deemed automatically exercised by the
Company as of the ninetieth (90th) day following such termination, provided that
the Company may notify Purchaser that it is exercising its Repurchase Option as
of a date prior to such ninetieth (90th) day. Unless Purchaser is otherwise
notified by the Company pursuant to the preceding sentence that the Company does
not intend to exercise its Repurchase Option as to some or all of the Shares to
which it applies at the time of termination, execution of this Agreement by
Purchaser constitutes written notice to Purchaser of the Company's intention to
exercise its Repurchase Option with respect to all Shares to which such
Repurchase Option applies. The Company, at its choice, may satisfy its payment
obligation to Purchaser with respect to exercise of the Repurchase Option by
either (A) delivering a check to Purchaser in the amount of the purchase price
for the Shares being repurchased, or (B) in the event Purchaser is indebted to
the Company, canceling an amount of such indebtedness equal to the purchase
price for the Shares being repurchased, or (C) by a combination of (A) and (B)
so that the combined payment and cancellation of indebtedness equals such
purchase price. In the event of any deemed automatic exercise of the Repurchase
Option pursuant to this Section 3(a)(ii) in which Purchaser is indebted to the
Company, such indebtedness equal to the purchase price of the Shares being
repurchased shall be deemed automatically canceled as of the ninetieth (90th)
day following termination of Purchaser's Continuous Service Status unless the
Company otherwise satisfies its payment obligations. As a result of any
repurchase of Shares pursuant to this Section 3(a), the Company shall become the
legal and beneficial owner of the Shares being repurchased and shall have all
rights and interest therein or related thereto, and the Company shall have the
right to transfer to its own name the number of Shares being repurchased by the
Company, without further action by Purchaser.
(iii)    One hundred percent (100%) of the Shares shall initially be subject to
the Repurchase Option. The Unvested Shares shall be released from the Repurchase
Option in accordance with the Vesting/Exercise Schedule set forth in the Notice
of Stock Option Grant until all Shares are released from the Repurchase Option.
Fractional shares shall be rounded to the nearest whole share.
(iv)    In the event of a Change of Control, the Repurchase Option shall expire
with respect to one hundred percent (100%) of the shares of Common Stock then
subject to the Repurchase Option. [INSERT ALTERNATIVE IF SINGLE TRIGGER SHOULD
NOT BE APPLICABLE.]
(b)    Right of First Refusal. Before any Shares held by Purchaser or any
transferee of




--------------------------------------------------------------------------------




Purchaser (either being sometimes referred to herein as the “Holder”) may be
sold or otherwise transferred (including transfer by gift or operation of law),
the Company or its assignee(s) shall have a right of first refusal to purchase
the Shares on the terms and conditions set forth in this Section 3(b) (the
“Right of First Refusal”).
(i)    Notice of Proposed Transfer. The Holder of the Shares shall deliver to
the Company a written notice (the “Notice”) stating: (i) the Holder's bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the terms and
conditions of each proposed sale or transfer. The Holder shall offer the Shares
at the same price (the “Offered Price”) and upon the same terms (or terms as
similar as reasonably possible) to the Company or its assignee(s).
(ii)    Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with
subsection (iii) below.
(iii)    Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 3(b) shall be the
Offered Price. If the Offered Price includes consideration other than cash, the
cash equivalent value of the non‑cash consideration shall be determined by the
Board of Directors of the Company in good faith.
(iv)    Payment. Payment of the Purchase Price shall be made, at the option of
the Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within
thirty (30) days after receipt of the Notice or in the manner and at the times
set forth in the Notice.
(v)    Holder's Right to Transfer. If all of the Shares proposed in the Notice
to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section 3(b), then the Holder
may sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within sixty (60) days after the date of the Notice and provided
further that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.
(vi)    Exception for Certain Family Transfers. Anything to the contrary
contained in this Section 3(b) notwithstanding, the transfer of any or all of
the Shares during Purchaser's lifetime or on Purchaser's death by will or
intestacy to Purchaser's Immediate Family or a trust for the benefit of
Purchaser's Immediate Family shall be exempt from the provisions of this Section
3(b). “Immediate Family” as used herein shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships) or any
person sharing Purchaser's household (other than a tenant or employee). In such
case, the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of this Section, and there shall be




--------------------------------------------------------------------------------




no further transfer of such Shares except in accordance with the terms of this
Section 3.
(c)    Involuntary Transfer.
(i)    Company's Right to Purchase upon Involuntary Transfer. In the event, at
any time after the date of this Agreement, of any transfer by operation of law
or other involuntary transfer (including death or divorce, but excluding a
transfer to Immediate Family as set forth in Section 3(b)(vi) above) of all or a
portion of the Shares by the record holder thereof, the Company shall have an
option to purchase all of the Shares transferred. Upon such a transfer, the
person acquiring the Shares shall promptly notify the Secretary of the Company
of such transfer. The right to purchase such Shares shall be provided to the
Company for a period of thirty (30) days following receipt by the Company of
written notice by the person acquiring the Shares.
(ii)    Price for Involuntary Transfer. With respect to any stock to be
transferred pursuant to Section 3(c)(i), the price per Share shall be a price
set by the Board of Directors of the Company that will reflect the current value
of the stock in terms of present earnings and future prospects of the Company.
The Company shall notify Purchaser or his or her executor of the price so
determined within thirty (30) days after receipt by it of written notice of the
transfer or proposed transfer of Shares. However, if the Purchaser or his or her
executor does not agree with the valuation as determined by the Board of
Directors of the Company, the Purchaser or the executor shall be entitled to
have the valuation determined by an independent appraiser to be mutually agreed
upon by the Company and the Purchaser or the executor and whose fees shall be
borne equally by the Company and the Purchaser or the Purchaser's estate.
(d)    Assignment. The right of the Company to purchase any part of the Shares
may be assigned in whole or in part to any stockholder or stockholders of the
Company or other persons or organizations.
(e)    Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement, including, insofar as applicable, the Repurchase
Option. In the event of any purchase by the Company hereunder where the Shares
or interest are held by a transferee, the transferee shall be obligated, if
requested by the Company, to transfer the Shares or interest to the Purchaser
for consideration equal to the amount to be paid by the Company hereunder. In
the event the Repurchase Option is deemed exercised by the Company pursuant to
Section 3(a)(ii) hereof, the Company may deem any transferee to have transferred
the Shares or interest to Purchaser prior to their purchase by the Company, and
payment of the purchase price by the Company to such transferee shall be deemed
to satisfy Purchaser's obligation to pay such transferee for such Shares or
interest, and also to satisfy the Company's obligation to pay Purchaser for such
Shares or interest. Any sale or transfer of the Shares shall be void unless the
provisions of this Agreement are satisfied.
(f)    Termination of Rights. The right of first refusal granted the Company by
Section 3(b) above and the option to repurchase the Shares in the event of an
involuntary transfer granted the Company by Section 3(c) above shall terminate
upon the first sale of Common Stock of the Company to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Securities Act”). Upon termination of the right of first refusal described
in Section 3(b) above, a new certificate or certificates representing the Shares
not repurchased shall be issued, on request, without the legend referred to in
Section 6(a)(ii) herein and delivered to Purchaser.




--------------------------------------------------------------------------------




4.    Escrow of Unvested Shares. For purposes of facilitating the enforcement of
the provisions of Section 3 above, Purchaser agrees, immediately upon receipt of
the certificate(s) for the Shares subject to the Repurchase Option, to deliver
such certificate(s), together with an Assignment Separate from Certificate in
the form attached to this Agreement as Attachment A executed by Purchaser and by
Purchaser's spouse (if required for transfer), in blank, to the Secretary of the
Company, or the Secretary's designee, to hold such certificate(s) and Assignment
Separate from Certificate in escrow and to take all such actions and to
effectuate all such transfers and/or releases as are in accordance with the
terms of this Agreement. Purchaser hereby acknowledges that the Secretary of the
Company, or the Secretary's designee, is so appointed as the escrow holder with
the foregoing authorities as a material inducement to make this Agreement and
that said appointment is coupled with an interest and is accordingly
irrevocable. Purchaser agrees that said escrow holder shall not be liable to any
party hereof (or to any other party). The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Purchaser agrees that if the Secretary of
the Company, or the Secretary's designee, resigns as escrow holder for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as escrow holder pursuant to the terms of this Agreement.
5.    Investment and Taxation Representations. In connection with the purchase
of the Shares, Purchaser represents to the Company the following:
(a)    Purchaser is aware of the Company's business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. Purchaser is
purchasing these securities for investment for his or her own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act or under any applicable provision of
state law. Purchaser does not have any present intention to transfer the Shares
to any person or entity.
(b)    Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser's investment
intent as expressed herein.
(c)    Purchaser further acknowledges and understands that the securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Purchaser
further acknowledges and understands that the Company is under no obligation to
register the securities. Purchaser understands that the certificate(s)
evidencing the securities will be imprinted with a legend which prohibits the
transfer of the securities unless they are registered or such registration is
not required in the opinion of counsel for the Company.
(d)    Purchaser is familiar with the provisions of Rules 144 and 701, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer of the securities (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. Purchaser
understands that the Company provides no assurances as to whether he or she will
be able to resell any or all of the Shares pursuant to Rule 144 or Rule 701,
which rules require, among other things, that the Company be subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, that
resales of securities take place only after the holder of the Shares has held
the Shares for certain specified time periods, and under certain circumstances,
that resales of securities be limited in volume and take place only pursuant to
brokered transactions. Notwithstanding this paragraph (d), Purchaser
acknowledges and agrees to the restrictions set forth in paragraph (e) below.




--------------------------------------------------------------------------------




(e)    Purchaser further understands that in the event all of the applicable
requirements of Rule 144 or 701 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.
(f)    Purchaser understands that Purchaser may suffer adverse tax consequences
as a result of Purchaser's purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.
(g)    Purchaser understands that Section 83(a) of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income for a Nonstatutory Stock
Option and as alternative minimum taxable income for an Incentive Stock Option
the difference between the amount paid for the Shares and the fair market value
of the Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” means the right of the Company to buy back the Shares
pursuant to the Repurchase Option set forth in Section 3(a) hereof. Purchaser
understands that Purchaser may elect to be taxed at the time the Shares are
purchased, rather than when and as the Repurchase Option expires, by filing an
election under Section 83(b) (an “83(b) Election”) of the Code with the Internal
Revenue Service within thirty (30) days from the date of purchase. Even if the
fair market value of the Shares at the time of the execution of this Agreement
equals the amount paid for the Shares, the election must be made to avoid income
and alternative minimum tax treatment under Section 83(a) in the future.
Purchaser understands that failure to file such an election in a timely manner
may result in adverse tax consequences for Purchaser. Purchaser further
understands that an additional copy of such election form (i) must be delivered
to the Company and (ii) must be submitted with his or her federal income tax
return for the calendar year in which the consideration is paid for the stock
purchased pursuant to this Agreement. Purchaser acknowledges that the foregoing
is only a summary of the effect of United States federal income taxation with
respect to the purchase of the Shares hereunder, and does not purport to be
complete. Purchaser further acknowledges that the Company has directed Purchaser
to seek independent advice with respect to the federal, state, local and/or
foreign income, estate and gift tax consequences of the purchase or disposition
of the Shares. Purchaser represents that Purchaser has consulted any tax
consultants Purchaser deems advisable regarding the tax consequences of
purchasing the Shares (including without limitation the advisability of making
an 83(b) Election) and that Purchaser is not relying on the Company for any tax
advice.
Purchaser agrees that he or she will execute and deliver to the Company with
this executed Agreement a copy of the Acknowledgment and Statement of Decision
Regarding Section 83(b) Election (the “Acknowledgment”) attached hereto as
Attachment B. Purchaser further agrees that he or she will execute and submit
with the Acknowledgment a copy of the 83(b) Election attached hereto as
Attachment C if Purchaser has indicated in the Acknowledgment his or her
decision to make such an election. Purchaser understands that Purchaser is
responsible for filing the original 83(b) Election with the Internal Revenue
Service office with whom Purchaser files his or her federal income tax return
within thirty (30) days from the date of purchase.
6.    Restrictive Legends and Stop-Transfer Orders.
(a)    Legends. The certificate or certificates representing the Shares shall
bear the




--------------------------------------------------------------------------------




following legends (as well as any legends required by applicable state and
federal corporate and securities laws):
(i)
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

(ii)
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

(b)    Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
(c)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
7.    No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Purchaser's employment or consulting relationship, for any
reason, with or without cause.
8.    Lock-Up Agreement. In connection with the initial public offering of the
Company's securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company's securities, Purchaser agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however or whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering.
9.    Miscellaneous.
(a)    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.




--------------------------------------------------------------------------------




(b)    Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.
(c)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
(d)    Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
(e)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party's address as set forth below or as
subsequently modified by written notice.
(f)    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
(g)    Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company's successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.
(h)    California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.






[Signature Page Follows]


The parties have executed this Early Exercise Notice and Restricted Stock
Purchase Agreement as of the date first set forth above.
COMPANY:




--------------------------------------------------------------------------------




US SEISMIC SYSTEMS, INC.
which will do business in California as USSI


By:     


Name:     


Title:     


PURCHASER:
«Optionee»


    
(Signature)


Address:     
    








I, ______________________, spouse of «Optionee», have read and hereby approve
the foregoing Agreement. In consideration of the Company's granting my spouse
the right to purchase the Shares as set forth in the Agreement, I hereby agree
to be bound irrevocably by the Agreement and further agree that any community
property or other such interest that I may have in the Shares shall hereby be
similarly bound by the Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Agreement.




    
Spouse of «Optionee»


ATTACHMENT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Early Exercise Notice and
Restricted Stock Purchase Agreement between the undersigned (“Purchaser”) and US
Seismic Systems, Inc. which will do business in California as USSI (the
“Company”) dated _______________, ____ (the “Agreement”), Purchaser hereby
sells, assigns and transfers unto the Company _________________________________
(________) shares of the Common Stock of the Company, standing in Purchaser's
name on the books of the Company and represented by Certificate No. ____, and
does hereby irrevocably constitute and appoint
________________________________________________ to transfer said stock on the
books of the Company with full power of substitution in the premises. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE ATTACHMENTS
THERETO.




--------------------------------------------------------------------------------




Dated: _____________________
Signature:
    
«Optionee»


    
Spouse of «Optionee» (if applicable)




Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its Repurchase
Option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.
ATTACHMENT B
ACKNOWLEDGMENT AND STATEMENT OF DECISION
REGARDING SECTION 83(b) ELECTION




The undersigned (which term includes the undersigned's spouse), a purchaser of
___________ shares of Common Stock of US Seismic Systems, Inc. which will do
business in California as USSI, a Delaware corporation (the “Company”), by
exercise of an option (the “Option”) granted pursuant to the Company's 2012
Stock Plan (the “Plan”), hereby states as follows:
1.    The undersigned acknowledges receipt of a copy of the Plan relating to the
offering of such shares. The undersigned has carefully reviewed the Plan and the
option agreement pursuant to which the Option was granted.
2.    The undersigned either [check and complete as applicable]:
(a) ____ has consulted, and has been fully advised by, the undersigned's own tax
advisor, _____________________________________, whose business address is
______________________________, regarding the federal, state and local tax
consequences of purchasing shares under the Plan, and particularly regarding the
advisability of making elections pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) and pursuant to the corresponding
provisions, if any, of applicable state law; or
(b) ____ has knowingly chosen not to consult such a tax advisor.
3.    The undersigned hereby states that the undersigned has decided [check as
applicable]:
(a) ____ to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned's executed Early
Exercise Notice and Restricted Stock Purchase Agreement, a copy of the executed
form entitled “Election Under Section 83(b) of the Internal Revenue Code of
1986;” (the “Election”). The undersigned understands that he or she is
responsible for filing the original of the Election with the Internal Revenue
Service office with whom he or she files his or her federal income




--------------------------------------------------------------------------------




tax return within thirty (30) days from the date of purchase of the property
referred to in the Election; or
(b) ____ not to make an election pursuant to Section 83(b) of the Code.
4.    Neither the Company nor any subsidiary or representative of the Company
has made any warranty or representation to the undersigned with respect to the
tax consequences of the undersigned's purchase of shares under the Plan or of
the making or failure to make an election pursuant to Section 83(b) of the Code
or the corresponding provisions, if any, of applicable state law.


Date:                                            
«Optionee»




Date:                                            
Spouse of «Optionee»
ATTACHMENT C


ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code (the “Code”), to include in taxpayer's gross income or
alternative minimum taxable income, as applicable, for the current taxable year,
the amount of any income that may be taxable to taxpayer in connection with
taxpayer's receipt of the property described below:
1.
The name, address, and taxpayer identification number of the undersigned are as
follows:

NAME OF TAXPAYER: «Optionee»
NAME OF SPOUSE: ________________
ADDRESS:    
IDENTIFICATION NO. OF TAXPAYER: _______________
IDENTIFICATION NO. OF SPOUSE: _______________
2.
The property with respect to which the election is made is described as follows:

______________ shares of the Common Stock of US Seismic Systems, Inc. which will
do business in California as USSI, a Delaware corporation (the “Company”).
3.
The date on which the property was transferred is _______________, and the
taxable year to which this election relates is _______________.

4.
The property is subject to the following restrictions:

Repurchase option at the initial purchase price in favor of the Company upon
termination of taxpayer's employment or consulting relationship.
5.
The Fair Market Value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $____________

6.
The amount (if any) paid for such property: $____________

7.
A copy of this election has been furnished to the Company, and a copy will be
filed with the income





--------------------------------------------------------------------------------




tax return of the undersigned for the year to which this election relates.
8.
If the shares to which this election relates were acquired by exercise of an
“incentive stock option” within the meaning of Section 422 of the Code, this
election is protective only, and is not an election of the undersigned actually
to recognize income which apart from this election is protected from recognition
by Sections 421 and 422 of the Code. However, the undersigned does intend for
this election to be an effective election under Section 83(b) of the Code for
all purposes of the Alternative Minimum Tax, and in particular for purposes of
computing the adjustment described in Section 56(b)(3) of the Code.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
The undersigned further understands that he or she is responsible for filing the
original of this Election Under Section 83(b) with the Internal Revenue Service
office with whom he or she files his or her federal income tax return within
thirty (30) days from the date of purchase of the property referred to herein.


Dated: ____________            
«Optionee»
Dated: ____________            
Spouse of «Optionee»
INSTRUCTIONS FOR
ELECTION UNDER SECTION 83(b)


1.
Review and complete all items on this form, and sign and date it.

2.
Send a copy of this form within 30 days of the date of transfer to:

Director, Internal Revenue Service Center where you file your Form 1040.


3.Provide a copy of this form to the Company.


4.
Attach a copy of this form to your Form 1040 Individual Tax Return for the year
for which the election is being made.



RECEIPT AND CONSENT


The undersigned hereby acknowledges receipt of a photocopy of Certificate No.
______ for ________ shares of Common Stock of US Seismic Systems, Inc. which
will do business in California as USSI (the “Company”).
The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Early Exercise
Notice and Restricted Stock Purchase Agreement Purchaser has previously entered
into with the Company. As escrow holder, the Secretary of the Company, or his or
her designee, holds the original of the aforementioned certificate issued in the
undersigned's name.


Dated: _______________




--------------------------------------------------------------------------------




    
«Optionee»


-8-
US_ACTIVE-107021435
EXHIBIT B


US SEISMIC SYSTEMS, INC.
2012 STOCK PLAN
EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT


This Agreement (“Agreement”) is made as of ________, by and between US Seismic
Systems, Inc. which will do business in California as USSI, a Delaware
corporation (the “Company”), and «Optionee» (“Purchaser”). To the extent any
capitalized terms used in this Agreement are not defined, they shall have the
meaning ascribed to them in the Company's 2012 Stock Plan (the “Plan”).
1.    Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase _______________ shares
of the Common Stock (the “Shares”) of the Company under and pursuant to the Plan
and the Stock Option Agreement granted «GrantDate», (the “Option Agreement”).
The purchase price for the Shares shall be «ExercisePrice» per Share for a total
purchase price of $____________. The term “Shares” refers to the purchased
Shares and all securities received in replacement of the Shares or as stock
dividends or splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Purchaser is
entitled by reason of Purchaser's ownership of the Shares.
2.    Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement in accordance with the provisions
of Section 3(b) of the Option Agreement. On such date, provided that all of the
conditions set forth in Section 10 of the Plan have been fulfilled, the Company
will deliver to Purchaser a certificate representing the Shares to be purchased
by Purchaser (which shall be issued in Purchaser's name) against payment of the
exercise price therefor by Purchaser by any method listed in Section 4 of the
Option Agreement, and the satisfaction of Purchaser's tax withholding
obligations pursuant to Section 3(b)(ii) of the Option Agreement.
3.    Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares except in compliance with the provisions
below and applicable securities laws.
(a)    Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).
(i)    Notice of Proposed Transfer. The Holder of the Shares shall deliver to
the Company a written notice (the “Notice”) stating: (i) the Holder's bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed




--------------------------------------------------------------------------------




Transferee”); (iii) the number of Shares to be transferred to each Proposed
Transferee; and (iv) the terms and conditions of each proposed sale or transfer.
The Holder shall offer the Shares at the same price (the “Offered Price”) and
upon the same terms (or terms as similar as reasonably possible) to the Company
or its assignee(s).
(ii)    Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with
subsection (iii) below.
(iii)    Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 3(a) shall be the
Offered Price. If the Offered Price includes consideration other than cash, the
cash equivalent value of the non‑cash consideration shall be determined by the
Board of Directors of the Company in good faith.
(iv)    Payment. Payment of the Purchase Price shall be made, at the option of
the Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within
thirty (30) days after receipt of the Notice or in the manner and at the times
set forth in the Notice.
(v)    Holder's Right to Transfer. If all of the Shares proposed in the Notice
to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section 3(a), then the Holder
may sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within sixty (60) days after the date of the Notice and provided
further that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.
(vi)    Exception for Certain Family Transfers. Anything to the contrary
contained in this Section 3(a) notwithstanding, the transfer of any or all of
the Shares during Purchaser's lifetime or on Purchaser's death by will or
intestacy to Purchaser's Immediate Family or a trust for the benefit of
Purchaser's Immediate Family shall be exempt from the provisions of this Section
3(a). “Immediate Family” as used herein shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships). In such
case, the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of this Section, and there shall be no
further transfer of such Shares except in accordance with the terms of this
Section 3.
(b)    Involuntary Transfer.
(i)    Company's Right to Purchase upon Involuntary Transfer. In the event, at
any time after the date of this Agreement, of any transfer by operation of law
or other involuntary transfer (including death or divorce, but excluding a
transfer to Immediate Family as set forth in Section 3(a)(vi) above) of all or a
portion of the Shares by the record holder thereof, the Company shall have an




--------------------------------------------------------------------------------




option to purchase all of the Shares transferred. Upon such a transfer, the
person acquiring the Shares shall promptly notify the Secretary of the Company
of such transfer. The right to purchase such Shares shall be provided to the
Company for a period of thirty (30) days following receipt by the Company of
written notice by the person acquiring the Shares.
(ii)    Price for Involuntary Transfer. With respect to any stock to be
transferred pursuant to Section 3(b)(i), the price per Share shall be a price
set by the Board of Directors of the Company that will reflect the current value
of the stock in terms of present earnings and future prospects of the Company.
The Company shall notify Purchaser or his or her executor of the price so
determined within thirty (30) days after receipt by it of written notice of the
transfer or proposed transfer of Shares. However, if the Purchaser or his or her
executor does not agree with the valuation as determined by the Board of
Directors of the Company, the Purchaser or the executor shall be entitled to
have the valuation determined by an independent appraiser to be mutually agreed
upon by the Company and the Purchaser or the executor and whose fees shall be
borne equally by the Company and the Purchaser or the Purchaser's estate.
(c)    Assignment. The right of the Company to purchase any part of the Shares
may be assigned in whole or in part to any stockholder or stockholders of the
Company or other persons or organizations.
(d)    Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement. Any sale or transfer of the Company's Shares shall
be void unless the provisions of this Agreement are satisfied.
(e)    Termination of Rights. The right of first refusal granted the Company by
Section 3(a) above and the option to repurchase the Shares in the event of an
involuntary transfer granted the Company by Section 3(b) above shall terminate
upon the first sale of Common Stock of the Company to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Securities Act”). Upon termination of the right of first refusal described
in Section 3(a) above, a new certificate or certificates representing the Shares
not repurchased shall be issued, on request, without the legend referred to in
Section 5(a)(ii) herein and delivered to Purchaser.
4.    Investment and Taxation Representations. In connection with the purchase
of the Shares, Purchaser represents to the Company the following:
(a)    Purchaser is aware of the Company's business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. Purchaser is
purchasing these securities for investment for his or her own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act or under any applicable provision of
state law. Purchaser does not have any present intention to transfer the Shares
to any person or entity.
(b)    Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser's investment
intent as expressed herein.
(c)    Purchaser further acknowledges and understands that the securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Purchaser
further acknowledges and understands that the Company is under no




--------------------------------------------------------------------------------




obligation to register the securities. Purchaser understands that the
certificate(s) evidencing the securities will be imprinted with a legend which
prohibits the transfer of the securities unless they are registered or such
registration is not required in the opinion of counsel for the Company.
(d)    Purchaser is familiar with the provisions of Rules 144 and 701, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer of the securities (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. Purchaser
understands that the Company provides no assurances as to whether he or she will
be able to resell any or all of the Shares pursuant to Rule 144 or Rule 701,
which rules require, among other things, that the Company be subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, that
resales of securities take place only after the holder of the Shares has held
the Shares for certain specified time periods, and under certain circumstances,
that resales of securities be limited in volume and take place only pursuant to
brokered transactions. Notwithstanding this paragraph (d), Purchaser
acknowledges and agrees to the restrictions set forth in paragraph (e) below.
(e)    Purchaser further understands that in the event all of the applicable
requirements of Rule 144 or 701 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.
(f)    Purchaser understands that Purchaser may suffer adverse tax consequences
as a result of Purchaser's purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.
5.    Restrictive Legends and Stop-Transfer Orders.
(a)    Legends. The certificate or certificates representing the Shares shall
bear the following legends (as well as any legends required by applicable state
and federal corporate and securities laws):
(i)
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

(ii)
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND





--------------------------------------------------------------------------------




THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
(b)    Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
(c)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
6.    No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Purchaser's employment or consulting relationship, for any
reason, with or without cause.
7.    Lock-Up Agreement. In connection with the initial public offering of the
Company's securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company's securities, Purchaser agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however or whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering.
8.    Miscellaneous.
(a)    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
(b)    Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.
(c)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
(d)    Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor




--------------------------------------------------------------------------------




of or against any one of the parties hereto.
(e)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party's address as set forth below or as
subsequently modified by written notice.
(f)    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
(g)    Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company's successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.
(h)    California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.




[Signature Page Follows]
The parties have executed this Exercise Notice and Restricted Stock Purchase
Agreement as of the date first set forth above.
COMPANY:
US SEISMIC SYSTEMS, INC.
which will do business in California as USSI




By:    
Name:    
Title:    




PURCHASER:
«Optionee»
    
(Signature)


Address:                    
                    




--------------------------------------------------------------------------------






I, ______________________, spouse of «Optionee», have read and hereby approve
the foregoing Agreement. In consideration of the Company's granting my spouse
the right to purchase the Shares as set forth in the Agreement, I hereby agree
to be irrevocably bound by the Agreement and further agree that any community
property or other such interest shall hereby by similarly bound by the
Agreement. I hereby appoint my spouse as my attorney-in-fact with respect to any
amendment or exercise of any rights under the Agreement.




                                                
Spouse of «Optionee»
US_ACTIVE-107021435
RECEIPT


The undersigned hereby acknowledges receipt of Certificate No. _____ for
__________ shares of Common Stock of US Seismic Systems, Inc. which will do
business in California as USSI.






Dated: _______________
    
«Optionee»
US_ACTIVE-107021435
US_ACTIVE-107021435
RECEIPT


US Seismic Systems, Inc. which will do business in California as USSI (the
“Company”) hereby acknowledges receipt of a check in the amount of $____________
given by «Optionee» as consideration for Certificate No. ______ for ___________
shares of Common Stock of the Company.




Dated: ______________
US SEISMIC SYSTEMS, INC.
which will do business in California as USSI
By:     




Name:     
(print)


Title:     




--------------------------------------------------------------------------------










